AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON JANUARY 28, 2013 1933 Act File No. 333-6849 1940 Act File No. 811-07677 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [ 23 ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [ 25 ] (Check appropriate box or boxes) PROFIT FUNDS INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 8401 Colesville Road, Suite 320 Silver Spring, Maryland 20910 (Address of Principle Executive Offices) Registrant's Telephone Number, including Area Code: (301) 650-0059 Eugene A. Profit Profit Investment Management, LLC 8401 Colesville Road, Suite 320 Silver Spring, Maryland 20910 (Name and Address of Agent for Service) Copies to: David M. Leahy Sullivan & Worcester LLP 1treet, NW Washington, D.C. 20006 It is proposed that this filing will become effective (check appropriate box): // immediately upon filing pursuant to paragraph (b) / X / on (February 1, 2013 ) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. TABLE OF CONTENTS FUND SUMMARY 1 INVESTMENT OBJECTIVE, INVESTMENT STRATEGIES AND RELATED RISKS 7 FUND DETAILS 10 How to Purchase Shares 10 How to Redeem Shares 13 Dividends and Distributions 14 Taxes 15 Management of the Fund 16 Distribution Plan 17 Calculation of Share Price 18 Financial Highlights 19 PRIVACY NOTICE 20 FOR MORE INFORMATION Back Cover This Prospectus has the information about the Fund that you should know before investing. You should read it carefully and keep it with your investment records. Fund Summary THE PROFIT FUND INVESTMENT OBJECTIVE The Profit Fund (the “Fund”) seeks to provide investors with a high long-term total return, consistent with the preservation of capital and maintenance of liquidity. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Contingent Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (redemptions paid by bank wire) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution (12b-1) Fees 0.17% Other Expenses 1.42% Total Annual Fund Operating Expenses 2.34% Less: Fee Waivers and Expense Reimbursements(1) 0.99% Total Annual Fund Operating Expenses after Fee Waivers and Expense Reimbursements 1.35% The Adviser has contractually agreed until at least February 1, 2014 to waive Management Fees and/or reimburse Other Expenses so that the Fund’s annual ordinary operating expenses do not exceed 1.35% of the Fund’s average daily net assets. This arrangement, which is an addendum to the Management Agreement, will terminate if the Management Agreement between the Trust and the Adviser is terminated. The Trust or the Adviser may terminate the Management Agreement upon 60 days written notice. 1 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares atthe end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same, except that the contractual agreement to reduce expenses remains in effect only until February 1, 2014 . Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $636 $1,160 $2,600 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Total Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 33% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES Normally, the Fund will invest at least 65% of its total assets in the common stocks of established, larger capitalization companies (that is, companies having a market capitalization exceeding $10 billion). The Fund expects to invest a portion of its assets in stocks currently paying dividends, although it may buy stocks that are not paying dividends but offer prospects for growth of capital or future income. The Fund’s investment strategy is designed to participate in rising equity markets while limiting, as much as possible, the downside volatility which can accompany equity investing. The Adviser uses a disciplined valuation process to select stocks generally having the following characteristics: • low price/earnings ratios relative to a company’s sector or historical performance; • strong balance sheet ratios; • high return on capital; and/or • low price/earnings growth ratios relative to a company’s sector. In the Adviser’s opinion, these stocks typically enjoy low expectations from investors in general and are undervalued. As a result, in the Adviser’s opinion, average “earnings” performance by such companies can result in superior stock performance, and disappointing “earnings” should result in minimal negative stock performance. 2 After purchasing a stock, the Adviser continues to monitor its progress in relation to the overall market and its peers. In evaluating whether to sell a stock, the Adviser considers, among other factors, whether: • the stock is overvalued relative to other investments; • the stock has met the Adviser’s earnings expectations; • political, economic, or other events could affect the company’s performance; and • the Adviser has identified a more attractive opportunity. The Adviser will not necessarily sell a security based on its relationship to these or otherfactors. PRINCIPAL RISKS The Fund is designed for investors with above-average risk tolerance. As with any mutual fund investment, you may lose money. Principal risks associated with an investment in the Fund include: Market Risk. Investments in common stock are subject to inherent market risks and fluctuations in value due to earnings, economic conditions and other factors beyond the control of the Adviser. As a result, the return and net asset value of the Fund will fluctuate. Style Risk. The Adviser’s approach generally focuses on stocks believed to be selling at a discount relative to the market and its peers while having strong growth characteristics. If the market does not recognize these companies, their stock prices may remain stable or decrease in value. The Fund may underperform other funds that employ a different investment style. Manager Risk. The Adviser’s method of security selection may not be successful and the Fund may underperform the market as a whole. Market Capitalization Risk. Stocks fall into three broad market capitalization categories—large, medium and small. The Fund invests primarily in large capitalization companies. Investing primarily in one category (i.e., large capitalization) carries the risk that due to current market conditions that category may be out of favor. Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes. Many larger companies also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. 3 PERFORMANCE SUMMARY The bar chart and performance table that follow provide some indication of the risks and variability of investing in the Fund by showing the changes in the Fund’s performance from year to year for each full calendar year over the last 10 years, and by showing how the Fund’s average annual total returns for 1, 5 and 10 years compare with those of a broad measure of market performance. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. All performance information shown below and on the following page reflects fee waivers and/or expense reimbursements by the Adviser; had advisory fees not been waived and/or Fund expenses not reimbursed, returns would be less than those shown. Updated performance information, current through the most recent month end, is available by calling 888.744.2337. Annual Total Returns During the periods shown in the bar chart, the highest return for a quarter was 17.24% during the quarter ended June 30, 2003 and the lowest return for a quarter was -20.36 during the quarter ended December 31, 2008. 4 Average Annual Total Returns for Periods Ended December 31, 2012 The table presents the impact of taxes on the Fund’s returns. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after tax-returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The Profit Fund 1 Year 5 Years 10 Years Return Before Taxes 17.16% 2.47% 7.84% Return After Taxes on Distributions 16.26% 2.19% 7.42% Return After Taxes on Distributions and Sale of Fund Shares 12.36% 2.07% 6.89% Standard & Poor’s 500 Index 1 Year 5 Years 10 Years (reflects no deduction for fees, expenses, or taxes) 16.00% 1.66% 7.10% MANAGEMENT OF THE FUND Investment Adviser Profit Investment Management, LLC (the “Adviser”) Portfolio Manager Eugene A. Profit, President of the Adviser, is primarily responsible for the day-to-day management of the Fund’s portfolio and has acted in this capacity since October 31, 1997. 5 PURCHASE AND SALE OF FUND SHARES Minimum Initial Investment Requirements $2,500 (may be divided among different types of taxable accounts) $1,000 for tax-deferred retirement plans Minimum Additional Investment Requirement No minimums To Place Purchase, Exchange or Redemption Orders By Mail: Profit Funds Investment Trust c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 By Bank Wire: Call 888.744.2337 for assistance. General Information You may purchase, exchange or redeem (sell) shares of the Fund on each day that the New York Stock Exchange is open for business. Transactions may be initiated by written request, by wire transfer or through your financial intermediary. TAX INFORMATION The Fund’s distributions are generally taxed as ordinary income or capital gains unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or individual retirement account. If you are investing through a tax-deferred arrangement, you may be taxed later upon withdrawal of monies from those accounts. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 6 Investment Objective, Investment Strategies and Related Risks INVESTMENT OBJECTIVE The Fund seeks to provide investors with a high long-term total return, consistent with the preservation of capital and maintenance of liquidity. Total return represents any capital appreciation and/or income received from the Fund’s investments. Dividend income is only an incidental consideration to the Fund’s investment objective. The Fund’s investment objective may be changed without shareholder approval, but only after shareholders have been notified. INVESTMENT STRATEGIES Normally, the Fund will invest at least 65% of its total assets in the common stocks of established, larger capitalization companies (that is, companies having a market capitalization exceeding $10 billion). The Fund expects to invest a portion of itsassets in stocks currently paying dividends, although it may buy stocks that are not paying dividends but offer prospects for growth of capital or future income. The Fund’s investment strategy is designed to participate in rising equity markets while limiting, as much as possible, the downside volatility which can accompany equity investing. The Adviser uses a disciplined valuation process to select stocks generally having the following characteristics: • low price/earnings ratios relative to a company’s sector or historical performance; • strong balance sheet ratios; • high return on capital; and/or • low price/earnings growth ratios relative to a company’s sector. In the Adviser’s opinion, these stocks typically enjoy low expectations from investors in general and are undervalued. As a result, in the Adviser’s opinion, average “earnings” performance by such companies can result in superior stock performance, and disappointing “earnings” should result in minimal negative stock performance. After purchasing a stock, the Adviser continues to monitor its progress in relation to the overall market and its peers. In evaluating whether to sell a stock, the Adviser considers, among other factors, whether: • the stock is overvalued relative to other investments; • the stock has met the Adviser’s earnings expectations; • political, economic, or other events could affect the company’s performance; and • the Adviser has identified a more attractive opportunity. 7 The Adviser will not necessarily sell a security based on its relationship to these or other factors. The Fund may invest a portion of its assets in stocks currently paying dividends, although it may buy stocks that are not paying dividends but offer prospects for growth of capital or future income. Although the Fund invests primarily in common stocks, the Fund may also invest in securities convertible into common stock (such as convertible bonds, convertible preferred stocks and warrants). The Fund may invest in convertible preferred stocks and bonds which are rated at the time of purchase in the four highest rating categories assigned by Moody’s Investors Service, Inc. (Aaa, Aa, A or Baa) or Standard & Poor’s Ratings Group (AAA, AA, A, BBB) or unrated securities determined by the Adviser to be of comparable quality. Temporary Defensive Strategies. When the Adviser believes substantial price risks exist for common stocks because of uncertainties in the investment outlook, or when in the judgment of the Adviser it is otherwise warranted in selling to manage the Fund’s portfolio, the Fund may temporarily hold for defensive purposes all or a portion of its assets in short-term obligations such as bank debt instruments (certificates of deposit, bankers’ acceptances and time deposits), commercial paper, shares of money market investment companies, U.S. Government obligations having a maturity of less than one year or repurchase agreements. Although the Fund primarily will invest in these securities to avoid losses, this type of investing also could prevent the Fund from achieving its investment objective. During these times, the Adviser may make frequent securities trades that could result in increased fees, expenses, and taxes. INVESTMENT RISKS As with any mutual fund, there is a risk that you could lose money by investing in the Fund. The Fund is not intended to be a complete investment program and there is noassurance that the Fund will achieve its investment objective. Market Risk. Investments in common stock are subject to inherent market risks and fluctuations in value due to earnings, economic conditions and other factors beyond the control of the Adviser. As a result, the return and net asset value of the Fund will fluctuate. Style Risk. The Adviser’s approach generally focuses on stocks believed to be selling at a discount relative to the market and its peers while having strong growth characteristics. If the market does not recognize these companies, their stock prices may remain stable or decrease in value. The Fund may underperform other funds that employ a different investment style. Manager Risk. The Adviser’s method of security selection may not be successful and the Fund may underperform the market as a whole. 8 Market Capitalization Risk. Stocks fall into three broad market capitalization categories—large, medium and small. The Fund invests primarily in large capitalization companies. Investing primarily in one category (i.e., large capitalization) carries the risk that due to current market conditions that category may be out of favor. Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes. Many larger companies also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. Credit and Interest Rate Risk. Although not a principal risk, the Fund may also be subject to credit and interest rate risks. Preferred stocks and bonds rated Baa or BBB have speculative characteristics, and changes in economic conditions or other circumstances are more likely to lead to a weakened capacity to pay principal and interest or to pay the preferred stock obligations than is the case with higher grade securities. When interest rates rise, the value of such securities can be expected to decline. 9 Fund Details HOW TO PURCHASE SHARES Initial Investments. For taxable accounts, your initial investment in the Fund must be at least $2,500. This investment may be divided by a single investor among different investment accounts in the Fund that total $2,500 in the aggregate. For tax-deferred retirement plans, the minimum initial investment is $1,000. The Fund may, in the Adviser’s sole discretion, accept certain accounts with less than the stated minimum initial investment. You may open an account and make an initial investment through securities dealers having a sales agreement with the Fund and/or Ultimus Fund Distributors, LLC, the Fund's principal underwriter (the “Distributor”). You may also make a direct initial investment by sending a check and a completed and signed account application form to Profit Funds Investment Trust, c/o Ultimus Fund Solutions, P.O. Box 46707, Cincinnati, Ohio 45246-0707. Checks should be made payable to The Profit Fund . All purchase checks must be written in U.S. dollars and drawn on a U.S. bank. The Fund does not accept cash, drafts, “starter” checks, third-party checks, traveler’s checks, credit card checks, post-dated checks, cashier’s checks under $10,000, or money orders. By sending your check to the Fund, please be aware that you are authorizing the Fund to make a one-time electronic debit from your account at the financial institution indicated on your check. Your bank account will be debited as early as the same day the Fund receives your payment in the amount of your check; no additional amount will be added to the total. The transaction will appear on your bank statement. Your original check will be destroyed once processed, and you will not receive your canceled check back. If the Fund cannot post the transaction electronically, you authorize the Fund to present an image copy of your check for payment. You may also purchase shares of the Fund by wire transfer. Please telephone Ultimus Fund Solutions, LLC, the Fund's transfer agent (the “Transfer Agent”) (nationwide call toll-free 888.744.2337) for instructions. The Fund requires advance notification of all wire purchases in order to ensure that the wire is received in proper form and that your account is subsequently credited in a timely fashion. Failure to notify the Transfer Agent prior to the transmittal of the bank wire may result in a delay in purchasing shares of the Fund. An order is considered received when US Bank, N.A., the Fund’s custodian, receives payment by wire. If the Fund does not receive timely and complete account information there may be a delay in the investment of your money and any accrual of dividends. In addition, if an account application was faxed to the Transfer Agent, you must also mail the completed and signed account application to the Transfer Agent on the same day the wire payment is made. Your financial institution may charge a fee for wiring funds. There is presently no fee for receipt of wired funds, but the Transfer Agent reserves the right to charge shareholders for this service upon 30 days’ prior notice to shareholders. Shares will be issued at the net asset value (“NAV”) next computed after receipt of your wire in proper form. 10 Shares of the Fund are sold on a continuous basis at the NAV next determined after receipt of a purchase order by the Fund. Purchase orders received by dealers (that have a selling or similar type agreement with the Fund or the Distributor) prior to 4:00 p.m., Eastern time, on any day the New York Stock Exchange is open and transmitted to the Transfer Agent on that day are confirmed at the NAV determined as of the close of the regular session of trading on the New York Stock Exchange on that day. Dealers may charge a fee for effecting purchase orders. Direct purchase orders received by the Transfer Agent prior to 4:00 p.m., Eastern time, are confirmed at that day’s NAV, assuming the purchase order is in good form. Direct purchase orders received by the Transfer Agent after 4:00 p.m., Eastern time, are confirmed at the NAV determined onthe following business day. Adding to Your Account. You may make additional purchases and add shares to your account at any time. These purchases may be made by mail, by wire transfer or by contacting your broker-dealer. Additional purchase requests through the Transfer Agent must include your name and account number to ensure proper crediting to your account. While there is no minimum amount required for subsequent investments, the Fund reserves the right to impose such requirement. All purchases are made at the NAV next determined after receipt of a purchase order by the Fund. Automatic Investment and Direct Deposit Plans. You may make automatic monthly investments in the Fund from your bank, savings and loan or other depository institution account. In order to participate in this service, your initial investment must meet the stated investment minimums ($2,500 taxable accounts/$1,000 tax-deferred accounts). Subsequent investments must be at least $50 under the plan. The Transfer Agent pays the costs of your transfers, but reserves the right, upon 30 days’ written notice, to make reasonable charges for this service. Your depository institution may impose its own charge for debiting your account which would reduce your return from an investment in the Fund. Additional Information. The Fund will mail you confirmations of all purchases and redemptions of Fund shares. Certificates representing shares are not issued. The Fund and the Distributor reserve the right to limit the amount of investments and to refuse to sell shares to any person. The Fund’s account application contains provisions in favor of the Fund, the Adviser, the Distributor, the Transfer Agent and certain of their affiliates, excluding such entities from certain liabilities (including, among others, losses resulting from unauthorized shareholder transactions) relating to the various services made available to investors. If an order to purchase shares is canceled because your check does not clear, you will be responsible for any resulting losses or fees incurred by the Fund or the Transfer Agent in the transaction. Anti-Money Laundering Compliance. To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, the Fund will ask for your name, address, date of birth, and other information that will allow the Fund to identify you. The Fund may also ask to see your driver’s license or other identifying documents. 11 Federal law prohibits the Fund and other financial institutions from opening a new account unless they receive the minimum identifying information previously listed. If we cannot verify your identity, we may determine not to open an account for you or, if your account is open, we may close your account. Closed accounts will be valued at the NAV determined as of the close of the New York Stock Exchange on the day the account is closed, and redemption proceeds may be worth more or less than the original investment. If at any time the Fund believes a shareholder may be involved in suspicious activity or ifcertain account information matches information on government lists of suspicious persons, the Fund may choose not to establish a new account or may be required to “freeze” a shareholder’s account. The Fund also may be required to provide a governmental agency with information about transactions that have occurred in a shareholder’s account or to transfer monies received to establish a new account, transfer an existing account or transfer the proceeds of an existing account to a governmental agency. In some circumstances, the law may not permit the Fund to inform the shareholder that ithas taken the actions described above. Frequent Trading Policies. Excessive, short-term trading practices may disrupt portfolio management strategies, harm the Fund’s performance and increase expenses. The Board of Trustees has adopted certain policies to discourage certain types of trading in Fund shares that may be harmful to the Fund and its shareholders. To minimize harm to the Fund and its shareholders, the Fund reserves the right to reject any purchase order it regards as disruptive to efficient portfolio management such as from investors that have a history of abusive trading or whose trading has been or may be disruptive to the Fund. If your purchase order is rejected, you will be responsible for any resulting loss or fees imposed by your financial institution. The Fund does not accommodate frequent purchases or redemptions of Fund shares. The Fund uses all reasonable means available to ensure restrictions on frequent trading are applied uniformly. When financial intermediaries establish omnibus accounts in theFund for their clients, the Fund may be unable to directly monitor the individual clients’ trading activity. However, the Fund’s service providers and/or Chief Compliance Officer review trading activity at the omnibus account level, and look for activity that may indicate potential frequent trading or market timing. If the Fund detects suspicious trading activity, the Fund will seek the assistance of the intermediary to investigate that trading activity and take appropriate action, including, but not limited to, prohibiting additional purchases of Fund shares by the intermediary and/or its client. The Fund may elect to rely on intermediaries to apply their frequent-trading policies and their policies may differ from those described in this Prospectus. If you invest with the Fund through an intermediary, please read that firm’s program materials carefully to learn of any rules or fees that may apply. Although the Fund has taken steps to discourage frequent purchases and redemptions of Fund shares,it cannot guarantee that such trading will not occur. 12 HOW TO REDEEM SHARES You may redeem shares of the Fund on each day that the Fund is open for business by sending a written request to the Transfer Agent. The request must state the number of shares or the dollar amount to be redeemed and your account number. The request must be signed exactly as your name appears on the Fund’s account records. If the shares to be redeemed have a value of more than $50,000, your signature must be guaranteed. If the name(s) or the address on your account has been changed within the previous 15 days of your redemption request, the request must be made in writing with your signature guaranteed, regardless of the value of the shares being redeemed. The Transfer Agent will accept signatures guaranteed by a domestic bank or trust company, broker, dealer, clearing agency, savings association or other financial institution which participates in the STAMP Medallion program sponsored by the Securities Transfer Association. Signature guarantees from financial institutions which do not participate in the STAMP Medallion program will not be accepted. A notary public cannot provide a signature guarantee. The Transfer Agent has adopted standards for accepting signature guarantees from the above institutions. The Fund and the Transfer Agent reserve the right to amend these standards at any time without notice. For more information on signature guarantees, call the Transfer Agent at 888.744.2337. Redemption requests may direct that the proceeds be wired directly to your existing account in any commercial bank or brokerage firm in the United States as designated on your application. If your instructions request a redemption by wire, you may be charged a $15 processing fee by the Fund’s custodian. The Fund reserves the right, upon 30 days’ written notice, to change the processing fee. All charges will be deducted from your account by redemption of shares in your account. Your bank or brokerage firm may also impose a charge for processing the wire. In the event that wire transfer of funds is impossible or impractical, the redemption proceeds will be sent by mail to the address of record for the account. You will receive the NAV per share next determined after receipt by the Transfer Agent (or other agents of the Fund) of your redemption request in the form described above. Payment is normally made within three business days after receipt in such form, provided that payment in redemption of shares purchased by check will be effected only after the check has been collected, which may take up to fifteen days from the purchase date. To eliminate this delay, you may purchase shares of the Fund by certified check or wire transfer. You may also redeem your shares through a brokerage firm or financial institution that has been authorized to accept orders on behalf of the Fund at the NAV next determined after your order is received by such organization in proper form before 4:00 p.m., Eastern time, or such earlier time as may be required by such organization. These organizations may be authorized to designate other intermediaries to act in this capacity. Such an organization may charge you transaction fees on redemptions of Fund shares and may impose other charges or restrictions or account options that differ from those applicable 13 to shareholders who redeem shares directly through the Transfer Agent. Please see your brokerage firm or financial institution’s program information to understand what is required to redeem shares. Redemption requests may direct that the proceeds be deposited directly in your account with a commercial bank or other depository institution via an Automated Clearing House (ACH) transaction. There is currently no charge for ACH transactions. Contact the Fund for more information about ACH transactions. Automatic Withdrawal Plan. If the shares in your account have a value of at least $5,000, you (or another person you have designated) may receive monthly or quarterly payments in a specified amount of not less than $50 each. There is currently no charge for this service, but the Transfer Agent reserves the right, upon 30 days’ written notice, to make reasonable charges. Telephone the Transfer Agent toll-free at 888.744.2337 for additional information. Additional Information. At the discretion of the Fund or the Transfer Agent, corporate investors and other associations may be required to furnish an appropriate certification authorizing redemptions to ensure proper authorization. The Fund reserves the right to require you to close your account(s) if at any time the value of your shares is less than $2,500 (based on actual amounts invested, unaffected by market fluctuations), or $1,000 in the case of tax-deferred retirement plans, or such other minimum amount as the Fund may determine from time to time. After notification to you of the Fund’s intention to close your account, you will be given 60 days to increase the value of your account(s) to the minimum amount. The Fund reserves the right to suspend the right of redemption or to postpone the date of payment for more than three business days under unusual circumstances as determined by the Securities and Exchange Commission. The Fund reserves the right to make payment for shares redeemed in liquid portfolio securities of the Fund taken at current market value. When the Fund redeems “in kind,” you may incur brokerage costs and the securities you receive are subject to fluctuations in value until the securities are sold. DIVIDENDS AND DISTRIBUTIONS The Fund expects to distribute substantially all of its net investment income and net realized capital gains, if any, on an annual basis. Distributions are paid according to one of the following options: Share Option income distributions and capital gains distributions reinvested in additional shares Income Option income distributions paid in cash; capital gains distributions reinvested in additional shares Cash Option income distributions and capital gains distributions paid in cash 14 You should indicate your choice of option on your application. If no option is specified on your application, distributions will automatically be reinvested in additional shares. All distributions will be based on the NAV in effect on the payable date. If you select the Income Option or the Cash Option and the U.S. Postal Service cannot deliver your checks or if your checks remain uncashed for six months, your dividends may be reinvested in your account at the then current NAV and your account will be converted to the Share Option. No interest will accrue on amounts represented by uncashed dividend checks. TAXES The Fund intends to qualify for the special tax treatment afforded a “regulated investment company” under Subchapter M of the Internal Revenue Code by annually distributing substantially all of its net investment income and any realized capital gains to its shareholders and by satisfying certain other requirements related to the sources ofits income and the diversification of its assets. By so qualifying, the Fund will not be subject to federal income tax on that part of its net investment income and net realized capital gains which it distributes to shareholders. Fund expects most distributions to be in the form of capital gains; however, the nature of the Fund’s distributions could vary in any given year. Dividends and distributions paid to shareholders are generally subject to federal income tax and may be subject to state and local income tax. Distributions attributable to net investment income and net realized short-term capital gains, if any, are generally taxed as ordinary income, although certain income dividends may be taxed to non-corporate shareholders at long-term capital gains rates. Dividends distributed by the Fund from net investment income may be eligible, in whole or in part, for the dividends received deduction available to corporations. Distributions of net capital gains (i.e., the excess of net long-term capital gains over net short-term capital losses) by the Fund are taxable to you as capital gains, without regard to the length of time you have held your Fund shares. Capital gains distributions may be taxable at different rates depending on the length of time the Fund holds its assets . Redemptions of shares of the Fund are taxable events on which you may realize a gain or loss. If you buy shares shortly before the record date of a distribution you will pay taxes onmoney earned by the Fund before you were a shareholder. You will pay the full pre-distribution price for the shares, then receive a portion of your investment back as adistribution, which is taxable. Federal law requires the Fund to withhold taxes on distributions paid to shareholders who fail to provide a social security number or taxpayer identification number or fail to certify that such number is correct. The Fund will mail a statement to you by February 15 of each year indicating the amount and federal income tax status of all distributions made during the year. In addition to federal taxes, you may be subject to state and local taxes on distributions. 15 The Emergency Economic Stabilization Act of 2008 requires that mutual fund companies report cost basis information to the Internal Revenue Service (IRS) on Form 1099-B for any sale of mutual fund shares acquired after January 1, 2012 (“Covered Shares”). Under the new regulations, mutual funds must select a default cost basis calculation method and apply that method to the sale of Covered Shares unless an alternate IRS approved method is specifically elected in writing by the shareholder. Average Cost, which is the mutual fund industry standard, has been selected as the Fund’s default cost basis calculation method. If a shareholder determines that an IRS approved cost basis calculation method other than the Fund’s default method of Average Cost is more appropriate, the shareholder must contact the Fund at the time of or in advance of the sale of Covered Shares. IRS regulations do not permit the change of a cost basis election on previously executed trades. All Covered Shares purchased in non-retirement accounts are subject to the new cost basis reporting legislation. Non-covered shares are mutual fund shares that were acquired prior to the effective date of January 1, 2012. Cost basis information will not be reported to the IRS or shareholder upon the sale of any non-covered mutual fund shares. Non-covered shares will be redeemed first unless otherwise specified. You should consult your tax advisor about the tax consequences of distributions from the Fund, redemptions of Fund shares, and the use of the Automatic Withdrawal Plan. The tax consequences described in this section apply whether distributions are taken in cash or reinvested in additional shares. See “Taxes” in the Statement of Additional Information (“SAI”) for further information. MANAGEMENT OF THE FUND The Fund is a diversified series of Profit Funds Investment Trust (the “Trust”), an open-end management investment company organized as a Massachusetts business trust. The Board of Trustees supervises the business activities of the Fund. Like other mutual funds, the Trust retains various organizations to perform specialized services for the Fund. The Trust retains Profit Investment Management, LLC, 8401 Colesville Road, Suite 320, Silver Spring, Maryland 20910, to manage the Fund’s investments. The Adviser has been registered as an investment adviser since 1996 and provides portfolio management services to individuals, state and municipal governments, banks, trusts, investment companies, estates, corporations or pensions, charitable organizations and profit sharing plans. For its services, the Fund pays the Adviser a monthly investment advisory fee computed at the annual rate of 0.75% of its average daily net assets. During the most recent fiscal year ended September 30, 2012, the Adviser waived all of its fees from the Fund. The Adviser has contractually agreed until at least February 1, 2014 to waive its advisory fees and/or reimburse operating expenses of the Fund (excluding Acquired Fund Fees and Expenses, brokerage commissions, taxes, interest expense, and extraordinary items) to 16 the extent necessary to limit the Fund’s ordinary operating expenses to 1.35% of the Fund’s average daily net assets. Any advisory fees waived and/or operating expenses reimbursed by the Adviser are not subject to repayment by the Fund. A discussion regarding the factors considered by the Board of Trustees in its most recent approval of the investment management agreement, including its conclusions with respect thereto, will be available in the Fund’s semi-annual report to shareholders for the period ending March 31, 2013. Portfolio Manager Eugene A. Profit, the President of the Adviser, is primarily responsible for the day-to-day management of the Fund’s portfolio. Mr. Profit has acted in this capacity for the Fund since October 31, 1997. Mr. Profit has been the President and Chief Executive Officer of the Adviser since February 1996. The Fund’s SAI contains further details about the Portfolio Manager’s compensation, other accounts managed by the Portfolio Manager, and the Portfolio Manager’s ownership of Fund shares. Portfolio Holdings and Disclosure Policy A description of the Fund’s policies and procedures with respect to the disclosure of its portfolio holdings is available in the SAI. DISTRIBUTION PLAN The Fund has adopted a plan of distribution pursuant to Rule 12b-1 under the Investment Company Act of 1940 (the “Plan”) that allows it to pay for certain expenses related to the distribution of its shares, including payments to securities dealers and other persons who are engaged in the sale of shares of the Fund and who may be advising investors regarding the purchase, sale or retention of Fund shares; expenses of maintaining personnel who engage in or support distribution of shares or who render shareholder support services not otherwise provided by the Transfer Agent or the Fund; expenses of formulating and implementing marketing and promotional activities, including direct mail promotions and mass media advertising; expenses of preparing, printing and distributing sales literature and prospectuses and statements of additional information and reports for recipients other than existing shareholders of the Fund; expenses of obtaining such information, analyses and reports with respect to marketing and promotional activities as the Fund may, from time to time, deem advisable; and any other expenses related to the distribution of the Fund’s shares. The annual limitation for payment of expenses pursuant to the Plan is 0.25% per annum of the Fund’s average daily net assets. Because these fees are paid out of the Fund’s assets on an ongoing basis, over time these fees will increase the cost of your investment and may cost long-term shareholders more than paying other types of sales loads. In the event the Plan is terminated by the Fund in accordance with its terms, the Fund will not be required to make any payments for expenses incurred after the date the Plan terminates. 17 The Adviser may make additional payments to financial organizations from its own revenues based on the amount of customer assets maintained in the Fund by such organizations. The payment by the Adviser of any such additional compensation will not affect the expense ratio of the Fund . CALCULATION OF SHARE PRICE On each day that the Fund is open for business, the NAV of the Fund’s shares is determined as of the close of the regular session of trading on the New York Stock Exchange (generally 4:00 p.m., Eastern time). The Fund is open for business on each day the New York Stock Exchange is open for business. The NAV per share of the Fund is calculated by dividing the sum of the value of the securities held by the Fund plus cash or other assets minus all liabilities (including estimated accrued expenses) by the total number of shares outstanding of the Fund, rounded to the nearest cent. The price at which a purchase or redemption of Fund shares is effected is based on the next calculation of NAV after the order is placed. The Fund’s portfolio securities are valued as follows: (i) securities which are traded on stock exchanges for which market quotations are available are valued at the closing sale price on the day the securities are being valued, or, if not traded on a particular day, at the closing bid price, (ii) securities quoted by NASDAQ are valued at the NASDAQ Official Closing Price, (iii) securities traded in the over-the-counter market are valued atthe last sale price (or, if the last sale price is not available, at the last bid price as quoted by brokers that make markets in the securities) as of the close of the regular session of trading on the New York Stock Exchange on the day the securities are being valued, and (iv) securities and other assets for which market quotations are not available or are considered to be unreliable due to market or other events are valued at their fair value as determined in good faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund may use fair value pricing if the value of a security has been materially affected by events occurring before the Fund’s calculation of its NAV but after the close of the primary markets on which the security is traded. The Fund may also use fair value pricing if reliable market quotations are unavailable due to infrequent trading or if trading in a particular security was halted during the day and did not resume prior to the Fund’s calculation of its NAV. The use of fair value pricing has the effect of valuing a security based upon the price the Fund might reasonably expect to receive if it sold that security but does not guarantee that the security can be sold at the fair value price. Further, because of the inherent uncertainty of fair valuation, a fair valuation price may differ significantly from the value that would have been used had a ready market for the investment existed, and these differences could be material. One or more pricing services may be utilized to determine the value of securities held by the Fund. The NAV per share of the Fund will fluctuate with the value of the securities it holds. 18 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund’s financial performance for the past 5 years. Certain information reflects financial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned or lost on an investment in the Fund (assuming reinvestment of all dividends and distributions). This information has been audited by BBD, LLP, whose report, along with the Fund’s financial statements, is included in the September 30, 2012 annual report to shareholders, which is available, without charge, upon request. THE PROFIT FUND Per share data for a share outstanding throughout each year: Year Ended Sept. 30, 2012 Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Net asset value at beginning of year $ 16.32 $ Income (loss) from investment operations: Net investment income (loss) 0.04 (a) Net realized and unrealized gains (losses) on investments 5.12 ) ) ) Total from investment operations 5.16 ) ) ) Less distributions: From net investment income (0.02 ) — From net realized gains from security transactions — — — ) ) Total distributions (0.02 ) — — ) ) Net asset value at end of year $ 21.46 $ Total return (b) 31.66% (3.77%
